
	

114 HR 5977 : To direct the Secretary of Transportation to provide to the appropriate committees of Congress advance notice of certain announcements, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 5977
		IN THE SENATE OF THE UNITED STATES
		September 22, 2016ReceivedAN ACT
		To direct the Secretary of Transportation to provide to the appropriate committees of Congress
			 advance notice of certain announcements, and for other purposes.
	
	
		1.Congressional notification requirements
 (a)In generalExcept as provided in subsection (b) or as expressly provided in another provision of law, the Secretary of Transportation shall provide to the appropriate committees of Congress notice of an announcement concerning a covered project at least 3 full business days before the announcement is made by the Department of Transportation.
 (b)Emergency programWith respect to an allocation of funds under section 125 of title 23, United States Code, the Secretary shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate notice of the allocation—
 (1)at least 3 full business days before the issuance of the allocation; or (2)concurrently with the issuance of the allocation, if the allocation is made using the quick release process of the Department (or any successor process).
 2.DefinitionsIn this Act, the following definitions apply: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Transportation and Infrastructure of the House of Representatives; and (B)the Committee on Environment and Public Works, the Committee on Commerce, Science, and Transportation, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (2)Covered projectThe term covered project means a project competitively selected by the Department of Transportation to receive a discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, or line of credit commitment in an amount equal to or greater than $750,000.
 (3)Department of TransportationThe term Department of Transportation includes the modal administrations of the Department of Transportation. Passed the House of Representatives September 21, 2016.Karen L. Haas,Clerk 